Title: Abigail Adams to Mary Smith Cranch, 15 April 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      No. 7.
      My Dear Sister
      Auteuil April 15 1785
     
     There is a Young Gentleman going from Passy in the pacquet for New York. His Name is Chaumont, the Son of a Gentleman whose Name is well known in America. I have met him once or twice at Dr. Franklin: whose next Neighbour he is, and he has once dinned here: the Ministers have intrusted him with publick dispatches of importance to Congress. He appears a modest agreeable Young Gentleman. He proposes visiting all the States and has requested Letters of introduction from Mr. Adams, which he has given him, to some of our Boston Friends who will be kind enough to notice him. All foreigners who have visited America speak in the highest terms of the Hospitality of the people of Boston, and with reason, for I do not believe that it is exceeded, if equald: in any part of the World. Mr. Chaumont speaks english tolerably, so that he will have that advantage, over many others of his Nation. Nothing can be more dissagreeable than liveing in a Country, the language of which you cannot speak.
     He has requested me to give him Letters but as I expect my son will sail in the next pacquet, I have not been very solicitious to write this way, as it is probable the Letters will be very old before they reach you.
     I have not heard from my American Friends since December, but as the Spring opens I begin to have my usual impressions that there are some Letters on their way. If my Friends have any thing pressing at any time which they wish to communicate by covering to Mr. Jay who is Minister of foreign affairs; or to Mr. Gerry whilst he is at Congress it will come more speedily by the pacquets; I have writen by way of England when ever a private opportunity has offerd of conveying Letters from hence; most of the Americans who have past the winter in Paris, have left it, and are going, so that I fear we shall be very trist, especially when Master JQA leaves us. In proportion as a person becomes necessary to us we feel their loss: and in every way I shall feel his absence: I dare not trust myself with thinking upon the Subject. He is now at a time of Life when it is necessary for him to Regularly compleat his Education at some Seminary: that he may go into the Study of the Law which he proposes; we expect he will be at Home before his Brother enters Colledge: but if he should not, so that I should be able to write by him concerning Charles: I must request you to take care to provide what ever is necessary for him, and to have the Same care of him, that I would take for Yours, in the like circumstances. Whatever expences occur you will apply to Dr. Tufts, and consult with him in all things with respect to him. Mr. Adams and I both think that in order to prevent confusion all money Matters should pass through the hands of the Dr, and that he should make the necessary draughts upon Mr. Adams here, both for our sons in America and that which is going out, always remembring that there is to be no extrodanary expences on account of the publick Character which Mr. Adams sustains, because he is not half so able to bear them, as he would have been if he had been only a private citizen. In short I am weary of being obliged to eat and drink up all we have. This is very easily done, and have company no oftner than once a week neither: I dare say we should be able to live, and I hope educate our children in America. We shall do no more here, and must excercise a frugality to accomplish that; which is thought meaness here. A Minister who cannot keep a train of Servants, a publick table &c. is thought very little off. The Spanish Ambassodor Count d’Aranda has no less than Seventy 50 of whom are Livery and the British minister the Duke of Dorset who was invited to dine here to day, but was prevented by our inviting him upon one of the days in which he gives publick dinners: he has a train of 50 servants 25 of which are in Livery and lives in every other respect answerable to that Retinue, and So does every other foreign minister who resides here. It would be vastly more to my taste, and much more to my satisfaction to return to my own Country and live in that social Friendship and that Simplicity in which I formerly rejoiced. I take no pleasure in a life of ceremony and parade. I had rather dine in my little room at Braintree with your family and a set of chosen old Friends, than with the Marquisses Counts and countesses Abbes and Great folks who dine with us to day. Madam de la Fayette, I will however except. I should always take pleasure in her company. She is a good and amiable Lady, exceedingly fond of her Children and attentive to their education, passionatly attached to her Husband!!! A French Lady and fond of her Husband!!!
     Remember me to all my Dear Friends in America. Tell Cousin Betsy, that I have procured of our gardner a parcel of Beautifull flower seeds for her, which I design sending her by her cousin, and that she must new Name them, calling them after our family. It is a fine season now a little too dry, but I have got some pots of flowers with which the gardner has presented me, now flourishing in my Chamber, and the peach blossoms are just shewing themselves. They complain here that it is very cold for the season. We are all well. Pray is Mrs. Otis a Mother yet? I want to hear; has Mr. Cranch forgot us that we see not his hand writing? Regards to Mr. Tyler. I hope he is very buisy and to great purpose. My paper calls upon me to close. Most affectionately and tenderly Yours
     
      Abigail Adams
     
    